68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Ivory E. JONES, Appellant,v.Mr. KNIGHT, Director, Varner Unit, Arkansas Department ofCorrection;  Mr. Baile, Counselor, Varner Unit, ArkansasDepartment of Correction;  Mr. Bernett, Instructor,Riverside Vo-Tech, Varner Unit, Arkansas Department ofCorrection, Appellees.
No. 95-1577.
United States Court of Appeals, Eighth Circuit.
Oct. 13, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ivory E. Jones appeals from the district court's1 dismissal of his 42 U.S.C. Sec. 1983 action after an evidentiary hearing.  Having carefully reviewed the record, we conclude that the district court correctly dismissed the complaint.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas